Exhibit 10.1

GALECTIN THERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

This Subscription Agreement pertains to the offering (the “Offering”) by
Galectin Therapeutics, Inc. (the “Company”) of units (the “Units”), each such
Unit consisting of one (1) share (the “Shares”) of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), and warrants (the “Warrants”)
to purchase in the aggregate seventy-five percent (75%) of one (1) share of
Common Stock, which shall have an exercise price of Five Dollars ($5.00) per
share of Common Stock, at a purchase price of $             per Unit (the “Unit
Price”) as described in the Private Placement Offering Memorandum for the Units
dated November, 2016, as the same hereto may be amended (the “Offering
Memorandum”). The Company is making this Offering solely to “accredited
investors” (as defined under Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended). This Offering is subject to one or more
closing(s) of the sale of the Units (each a “Closing”), and a final closing of
the sale of the Units (the “Final Closing”), on a date as determined by the
Company.

The undersigned, intending to be legally bound, hereby offers to purchase from
the Company the number of Units for the aggregate purchase price set forth on
the signature page hereto (the “Subscription”).

The Company will be deemed to have accepted this offer upon execution by it of
the Receipt and Acceptance on the signature page hereto. This Subscription is
submitted to the Company subject to its acceptance and in accordance with, and
subject to, the terms and conditions described in, this Subscription Agreement.

1. Definitions. In addition to the terms defined elsewhere in this Subscription
Agreement, for all purposes of this Subscription Agreement, the following terms
shall have the meanings indicated in this Section 1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Commission” means the Securities and Exchange Commission.

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 60th calendar day following the Filing Date
(or, in the event of a “full review” by the Commission, the 90th calendar day
following the Filing Date) and with respect to any additional Registration
Statements which may be required pursuant to Section 5(d), the 60th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder (or, in the event of a “full review” by the Commission, the
90th calendar day following the date such additional Registration Statement is
required to be filed hereunder); provided, however, that in the event the
Company is notified by the Commission that one or more of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above, provided, further, if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended. 

“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 90th calendar day following the Final Closing and, with respect
to any additional Registration Statements which may be required pursuant to
Section 5(d), the earliest practical date on which the Company is permitted by
SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Subscription Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Purchaser” means each purchaser of Units in the Offering.

“Registrable Securities” means, as of any date of determination, (a) all Shares
issued to the undersigned pursuant to the Offering, (b) all Warrant Shares then
issued and issuable to the undersigned upon exercise of the Warrants (assuming
on such date the Warrants are exercised in full without regard to any exercise
limitations therein), (c) any additional shares of Common Stock issued and
issuable to the undersigned in connection with any anti-dilution provisions in
the Warrants, including all Warrants issued to other purchasers in the Offering
(without giving effect to any limitations on exercise set forth in the
Warrants), and (d) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (and the Company shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) for so long as (a) a Registration Statement with
respect to the sale of such Registrable Securities is declared effective by the
Commission under the Securities Act and such Registrable Securities have been
disposed of by the undersigned in accordance with such effective Registration
Statement, (b) such Registrable Securities have been previously sold in
accordance with Rule 144, or (c) such securities become eligible for resale
without volume or manner-of-sale restrictions and without current public
information pursuant to Rule 144 as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer



--------------------------------------------------------------------------------

Agent and the undersigned (assuming that such securities and any securities
issuable upon exercise, conversion or exchange of which, or as a dividend upon
which, such securities were issued or are issuable, were at no time held by any
Affiliate of the Company, and all Warrants are exercised by “cashless exercise”
as provided in Section 2(c) of each of the Warrants), as reasonably determined
by the Company, upon the advice of counsel to the Company.

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 5(a) and any additional registration statements
contemplated by Section 5(d), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Subscription Agreement, the Warrants and any
other documents or agreements, including any appendices, exhibits or attachments
thereto, executed in connection with the transactions contemplated hereunder.



--------------------------------------------------------------------------------

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place,
8th Floor, New York, NY 10004-1123 and any successor transfer agent of the
Company.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

2. Verification of Investor Suitability under Regulation D. The undersigned
understands that in order to subscribe for the Units in this Offering, the
undersigned must be an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act and the undersigned hereby
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act. Furthermore, the
undersigned understands that, as a condition to the Company’s acceptance of this
Subscription, the undersigned must (i) maintain its status as an “accredited
investor” as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act for so long as any Warrants remain exercisable and (ii) complete
a Accredited Investor Questionnaire in the form attached hereto.

3. Amount and Method of Payment. The purchase price for the Units is the Unit
Price multiplied by the number of Units purchased by the undersigned as set
forth on the signature page hereof (the “Purchase Price”). The Purchase Price
shall be paid by tender of a check made payable to Galectin Therapeutics, Inc.
or wire transfer in immediately available funds to an account specified by the
Company.

4. Acceptance of Subscription.

(a) The undersigned understands and agrees that the Company, in its sole
discretion, reserves the right to accept or reject this or any other
subscription for Units in whole or in part at any time prior to the Closing.

(b) In the event that this Subscription is rejected in whole or in part, the
Company shall promptly return all or the applicable portion of the Purchase
Price without interest to the undersigned, as the case may be, and this
Subscription Agreement shall thereafter have no force or effect except with
respect to the portion, if any, of this Subscription that is accepted by the
Company.

5. Registration Rights.

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
Each Registration Statement filed hereunder shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith, subject to the provisions of Section 5(e));
provided, however, that the undersigned shall not be required to be named as an
“underwriter” without the undersigned’s express prior written consent. Subject
to the terms of this Subscription Agreement, the Company



--------------------------------------------------------------------------------

shall use its commercially reasonable efforts to cause a Registration Statement
filed under this Subscription Agreement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than the applicable Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such Registration Statement (i) have been sold, thereunder
or pursuant to Rule 144, or (ii) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and without the requirement for the Company to
be in compliance with the current public information requirement under Rule 144,
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Transfer Agent and the
undersigned (the “Effectiveness Period”).

(b) Notwithstanding the registration obligations set forth in Section 5(a), if
the Commission informs the Company that all of the Registrable Securities,
including, for purposes hereof, all “Registrable Securities” under any other
Purchaser’s Subscription Agreement accepted and agreed to by the Company,
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly inform the undersigned thereof and use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission, covering the maximum number of Registrable Securities permitted
to be registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering, subject
to the provisions of Section 5(e).

(c) Notwithstanding any other provision of this Subscription Agreement, if the
Commission or any SEC Guidance sets forth a limitation on the number of
Registrable Securities, including, for purposes hereof, all “Registrable
Securities” under any other Purchaser’s Subscription Agreement accepted and
agreed to by the Company, permitted to be registered on a particular
Registration Statement as a secondary offering, unless otherwise directed in
writing by the undersigned as to its Registrable Securities, the number of
Registrable Securities to be registered on such Registration Statement will be
reduced as follows:

(i) First, the Company shall reduce or eliminate any securities to be included
other than Registrable Securities, including, for purposes hereof, all
“Registrable Securities” under any other Purchaser’s Subscription Agreement
accepted and agreed to by the Company; and

(ii) Second, the Company shall reduce Registrable Securities represented by
Shares and/or Warrant Shares, including, for purposes hereof, all “Registrable
Securities” under any other Purchaser’s Subscription Agreement accepted and
agreed to by the Company, (applied, in the case that some Shares and/or Warrant
Shares may be registered, to the Purchasers on a pro rata basis based on the
total number of unregistered Shares and/or Warrant Shares held by the
Purchasers).

(d) In the event of a cutback hereunder, the Company shall give the undersigned
at least five (5) Trading Days prior written notice along with the calculations
as to the undersigned’s allotment. In the event the Company amends the Initial
Registration Statement in accordance with the foregoing, the Company will use
its commercially reasonable efforts to



--------------------------------------------------------------------------------

file with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
Registration Statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Initial Registration Statement, as amended.

(e) If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

(f) Notwithstanding anything to the contrary contained herein, in no event shall
the Company be permitted to name the undersigned or affiliate of the undersigned
as any underwriter without the prior written consent of the undersigned.

(g) The undersigned agrees to furnish to the Company a completed questionnaire
in the form attached to this Subscription Agreement as Annex A (a “Selling
Stockholder Questionnaire”) on a date that is not less than two (2) Trading Days
prior to the Filing Date or as requested by the Company.

(h) All fees and expenses incident to the performance of or compliance with,
this Subscription Agreement by the Company shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.

6. Restrictions on Resale or Transfer.

(a) The Units, Shares, Warrants and Warrant Shares have not been registered
under the Securities Act or any state securities laws, and may not be sold or
transferred unless (i) such sale or transfer is subsequently registered
thereunder; (ii) the undersigned shall have delivered to the Company an opinion
of counsel (which opinion and counsel shall be reasonably acceptable to the
Company) to the effect that the securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration; or (iii) the
securities are sold pursuant to Rule 144.

(b) For so long as is required by this Section 6(b), the certificate(s)
representing the Shares and the Warrant Shares shall each bear restrictive
legends in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such securities):

“[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION



--------------------------------------------------------------------------------

REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON EXERCISE] OF
THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH
A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”

(c) Certificates evidencing the Shares and the Warrant Shares shall not contain
any legend (including the legend set forth in Section 6(b) hereof), (i) while a
Registration Statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Shares or Warrant Shares
pursuant to Rule 144, if such Shares or Warrant Shares are eligible for sale
under Rule 144, or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).

7. Delivery of the Stock Certificate and Warrants. The Company will execute and
deliver the Warrants and certificate(s) representing the Shares to the
undersigned as soon as practicable after the occurrence of all of the following
events: (i) acceptance of this Subscription by the Company; (ii) receipt of the
Purchase Price by the Company; and (iii) the Closing applicable to such Shares
and Warrants.

8. Representations and Warranties of the Undersigned. The undersigned hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:

(a) If the undersigned is a legal entity, (i) it is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted, (ii) it has the requisite power and authority to enter
into and to consummate the transactions contemplated by each of the Transaction
Documents and otherwise to carry out its obligations thereunder, (iii) the
execution and delivery of each of the Transaction Documents by the undersigned
and the consummation by it of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of the undersigned and no
further action is required by the undersigned in connection therewith, (iv) each
Transaction Document has been (or upon delivery will have been) duly executed by
the undersigned and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the undersigned enforceable
against the undersigned in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) The undersigned understands that the offering and sale of the Units by the
Company to the undersigned is intended to be exempt from registration under the
Securities Act by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Rule 506 of Regulation D promulgated thereunder and, in accordance
therewith and in furtherance thereof, the undersigned represents and warrants to
and agrees with the Company as follows:



--------------------------------------------------------------------------------

(i) The undersigned has carefully reviewed the Offering Memorandum, this
Subscription Agreement, the Form of Warrant, including any appendices, exhibits
or attachments hereto and thereto, as well as the Company’s filings with the
SEC, and understands the information contained in each such document including,
but not limited to, the financial statements included in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2015;

(ii) All documents, records and books pertaining to the Company, the Offering
and this investment that the undersigned has requested have been made available
for inspection by the undersigned and the undersigned’s attorney, accountant and
other investment advisor(s), if any;

(iii) The undersigned and the undersigned’s investment advisor(s), if any, have
had a reasonable opportunity to ask questions of and receive information and
answers from a person or persons acting on behalf of the Company concerning the
offering of the Units and all such questions have been answered and all such
information has been provided to the full satisfaction of the undersigned;

(iv) The undersigned has not relied upon any placement agent or other third
party in connection with the Offering in making its investment decision with
respect to whether to invest in the Units offered by the Company in the
Offering;

(v) Neither the undersigned nor the undersigned’s investment advisor(s), if any,
have been furnished any offering literature other than the Offering Memorandum
and the appendices attached thereto and the undersigned and the undersigned’s
investment advisor(s), if any, have relied only on the information contained in
the Offering Memorandum and the appendices attached thereto and the information,
as described in subparagraphs (ii) and (iii) above, furnished or made available
to them by the Company;

(vi) No oral or written representations have been made and no oral or written
information has been furnished to the undersigned or the undersigned’s
investment advisor(s), if any, in connection herewith that were in any way
inconsistent with the information set forth in the Offering Memorandum and the
appendices attached thereto;

(vii) The undersigned is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting;

(viii) The undersigned acknowledges that it has conducted its own independent
evaluation of the Company and has analyzed the risks associated with an
investment in the Units and has based its decision to invest in the Units on the
results of this evaluation and analysis;

(ix) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth and the
undersigned’s investment in the Company will not cause such overall commitment
to become disproportionate to the undersigned’s net worth;



--------------------------------------------------------------------------------

(x) If the undersigned is a natural person, the undersigned has reached the age
of majority in the jurisdiction in which the undersigned resides, has adequate
net worth and means of providing for the undersigned’s current financial needs
and personal contingencies, is able to bear the substantial economic risks of an
investment in the Units for an indefinite period of time, has no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment;

(xi) The address set forth on the signature page below is the undersigned’s true
and correct residence (or, if not an individual, domiciliary) address;

(xii) The undersigned (A) has such knowledge of, and experience in, business and
financial matters so as to enable the undersigned to utilize the information
made available to it in connection with the offering of the Units in order to
evaluate the merits and risks of an investment in the Units and to make an
informed investment decision with respect thereto; (B) the undersigned has
carefully evaluated the risks of investing; and (C) has the capacity, either
alone, or with a professional advisor, to protect the undersigned’s own
interests in connection with a purchase of the Units;

(xiii) The undersigned is not relying on the Company with respect to the
economic considerations of the undersigned relating to this investment. In
regard to such considerations, the undersigned has relied on the advice of, or
has consulted with, only the undersigned’s own investment advisor(s). The
undersigned recognizes that the information furnished by the Company does not
constitute investment, accounting, legal or tax advice. The undersigned is
relying on professional advisors for such advice;

(xiv) The undersigned is acquiring the Units solely for the undersigned’s own
account as principal, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Units;

(xv) The undersigned understands that the certificate(s) evidencing ownership of
the Shares and the Warrant Shares and the Warrants will each bear a restrictive
legend and have not been registered under the Securities Act or any state
securities laws, and may not be sold or transferred unless (A) such sale or
transfer is subsequently registered thereunder; (B) the undersigned shall have
delivered to the Company an opinion of counsel (which opinion and counsel shall
be reasonably acceptable to the Company) to the effect that the securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration; or (C) the securities are sold pursuant to Rule 144;

(xvi) The undersigned understands that the price of the Units may not be
indicative of the true value of the Units. The undersigned understands that no
assurances can be given that the Shares, Warrants or Warrant Shares could be
resold by the undersigned for the Unit Price or any price and the undersigned
has made an independent determination of the fairness of the Unit Price;

(xvii) The undersigned acknowledges that the information furnished by the
Company or any representative thereof to the undersigned or its advisors in
connection with



--------------------------------------------------------------------------------

this Offering is confidential and nonpublic and agrees that all such information
that is material and not yet publicly disseminated by the Company shall be kept
in confidence by the undersigned and neither used by the undersigned for the
undersigned’s personal benefit (other than in connection with this
Subscription), nor disclosed to any third party, except the undersigned’s legal
and other advisors who shall be advised of the confidential nature of such
information, for any reason; provided, that this obligation shall not apply to
any such information that (A) is part of the public knowledge or literature and
readily accessible by the public as of the date of the Offering Memorandum,
(B) becomes a part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (C) is
received from third parties (except for third parties who disclose such
information in violation of any confidentiality obligation);

(xviii) If the undersigned is, or is acting on behalf of or is using to purchase
or hold Units the assets of, (A) an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to Part 4 of Title I of ERISA, a plan described in and subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any entity deemed under ERISA or the regulations issued thereunder to hold
assets of such an employee benefit plan or plan or (B) a non-U.S. plan,
governmental plan or church plan subject to any federal, state, local, non-U.S.
or other laws or regulations which are substantially similar to the fiduciary
provisions of ERISA or Section 4975 of the Code (“Similar Laws”): 

(A) The undersigned and its plan fiduciaries are not affiliated with, and are
independent of, the Company, and are informed of and understand the Company’s
investment objectives, policies and strategies.

(B) The undersigned represents and warrants that its purchase, holding and
disposition of the Units will not involve any non-exempt prohibited transaction
under Section 406 of ERISA or in connection with which a penalty could be
imposed under Section 502(i) of ERISA or a tax could be imposed pursuant to
Section 4975 of the Code, or which is prohibited under, or in connection with
which a penalty or tax could be imposed under, Similar Laws.

(C) The trustee or other plan fiduciary directing the investment:

(1) in making the proposed investment, is aware of and has taken into
consideration the applicable diversification requirements of
Section 404(a)(1)(C) of ERISA, the Code or Similar Laws;

(2) has concluded that the proposed investment in the Company is prudent and is
consistent with the other applicable fiduciary responsibilities under ERISA, the
Code or Similar Laws; and

(3) the proposed investment in the Company and purchase of the Units is in
accordance with the terms of the plan’s governing instruments and complies with
all applicable requirements of ERISA, the Code and Similar Laws.



--------------------------------------------------------------------------------

(4) This Subscription Agreement has been duly executed by a duly designated
Named Fiduciary (within the meaning of Section 402(a)(2) of ERISA), if
applicable to such plan.

(xix) The undersigned has completed and returned to the Company an Accredited
Investor Questionnaire, in the form attached hereto as Annex B. The information
provided by the undersigned in the Accredited Investor Questionnaire is true and
correct and the undersigned understands that the Company is relying upon such
information in connection with the purchase of the Units by the undersigned.
Furthermore, if the undersigned has used a representative or representatives
(each, a “Purchaser Representative”) acceptable to the Company in connection
with the undersigned’s evaluation of an investment in the Units, each such
Purchaser Representative has completed and returned to the Company a Purchaser
Representative Questionnaire, in the form available from the Company upon
request.

(c) The undersigned recognizes that an investment in the Units involves a number
of significant risks including, but not limited to, those risks set forth under
the “Risk Factors” in the Offering Memorandum.

(d) The undersigned understands that no federal or state agency has passed upon
the Units or made any finding or determination as to the fairness of this
investment in the Units.

(e) All information that the undersigned has heretofore furnished and furnishes
herewith to the Company is true, correct and complete as of the date of
execution of this Subscription Agreement and if there should be any material
change in such information prior to the Closing, the undersigned will
immediately furnish such revised or corrected information to the Company.

(f) The undersigned certifies that it is NOT (1) a non-resident alien or (2) a
foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Code) for purposes of U.S. federal income
taxation. The undersigned agrees to notify the Company within 60 days of the
date it becomes a foreign person or entity. The undersigned further certifies
that its name, U.S. tax identification number, home address (in the case of an
individual) and business address (in the case of an entity) as they appear in
this Subscription Agreement are true and correct. The undersigned further
certifies that it is NOT subject to backup withholding because either (1) it is
exempt from backup withholding, (2) it has not been notified by the Internal
Revenue Service (“IRS”) that it is subject to backup withholding as a result of
a failure to report all interest or dividends, or (3) the IRS has notified it
that it is no longer subject to backup withholding. The undersigned understands
that these certifications, which are made under penalty of perjury, may be
disclosed to the IRS by the Company and that any false statements contained in
this paragraph could be punished by fine and imprisonment.

(g) The undersigned represents that neither it nor, to its knowledge, any person
or entity controlling, controlled by or under common control with the
undersigned nor any person or entity having a beneficial interest in the
undersigned nor any other person or entity on whose behalf the undersigned is
acting (1) is a person or entity listed in the annex to



--------------------------------------------------------------------------------

Executive Order No. 13224 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), (2) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control (OFAC), (3) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank, (4) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure, or (5) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, antiterrorist and asset control laws,
regulations, rules or orders (categories (1) through (5) collectively, a
“Prohibited Investor”). The undersigned agrees to provide the Company, promptly
upon request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control laws, regulations, rules and orders. The undersigned consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the undersigned
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. anti-money laundering, antiterrorist and asset control laws,
regulations, rules and orders. If the undersigned is a financial institution
that is subject to the PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the
“Patriot Act”), the undersigned represents that the undersigned has met all of
its respective obligations under the Patriot Act. The undersigned acknowledges
that if, following the investment in the Company by the undersigned, the Company
reasonably believes that the undersigned is a Prohibited Investor or is
otherwise engaged in suspicious activity or refuses to provide promptly
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the undersigned to transfer the Shares. The undersigned further acknowledges
that the undersigned will not have any claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.

(h) The foregoing representations, warranties and agreements, together with all
other representations and warranties made or given by the undersigned to the
Company in any other written statement or document delivered in connection with
the transactions contemplated hereby, shall be true and correct in all respects
on and as of the date of the Closing as if made on and as of such date and shall
survive such date. If more than one Person is signing this Subscription
Agreement, each representation, warranty and undertaking herein shall be the
joint and several representation, warranty and undertaking of each such Person.

9. Representations and Warranties of the Company. The Company hereby
acknowledges, represents and warrants to, and agrees with, the undersigned as
follows:

(a) Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct its business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary.



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s articles of incorporation, bylaws or other
organizational or charter documents; (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected; or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local, foreign
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of Article 5 of this Subscription
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) filings with the Trading Market as may be required
pursuant to the listing rules thereof, (v) the consent of the holders of the
Series B Preferred Stock of the Company, and (vi) those that have been made or
obtained prior to the date of this Subscription Agreement.

(e) Issuance of the Units. The Units, and the Shares issuable under the Units
and the Warrant Shares, have been duly authorized and, when issued and paid for
in accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens and encumbrances. The
Company has reserved from its duly authorized capital stock the shares of Common
Stock issuable pursuant to this Subscription Agreement and the Warrants in order
to issue the Shares and the Warrant Shares.



--------------------------------------------------------------------------------

(f) Material Misstatements. The Offering Memorandum, did not, as of the date
thereof, and will not, as of the Closing, contain any untrue statement of a
material fact or, together with the Company’s filings with the Commission, omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(g) Authorized Capital. The Company’s authorized equity capitalization is as set
forth in the Offering Memorandum; the Common Stock and the Warrants conform in
all material respects to the descriptions thereof contained in the Offering
Memorandum; all of the outstanding shares of Common Stock have been duly and
validly authorized and issued and are fully paid and nonassessable and have been
issued in compliance with all federal and state securities laws and were not
issued in violation of or subject to any preemptive rights to subscribe for or
purchase securities. As of the date of the Offering Memorandum, there were
29,396,617 shares of Common Stock issued and outstanding, warrants to purchase
10,452,844 shares of Common Stock outstanding and options to acquire 3,499,638
shares of Common Stock. The Company has reserved from its duly authorized
capital stock the shares of Common Stock issuable pursuant to such outstanding
warrants. Except for the options and warrants described above and except for the
right of 10X Fund, L.P. to participate in the offering pursuant to that certain
Securities Purchase Agreement, dated February 12, 2009, by and between the
Company and 10X Fund, L.P., the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations. All the outstanding shares of
capital stock or other interests of each subsidiary of the Company have been
duly and validly authorized and issued and are fully paid and nonassessable,
and, except as otherwise set forth in the Offering Memorandum, all outstanding
capital stock or other interests of the subsidiaries of the Company are owned by
the Company free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

(h) Accredited Investors. The Company will not offer or sell any of the Units to
any person whom it reasonably believes is not an “accredited investor” (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act).

(i) Solicitation. Neither the Company nor any of its affiliates has engaged
directly or indirectly in any form of “general solicitation” or “general
advertising” in connection with the offering of the Units as those terms are
used in Regulation D under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; the
Company has not entered, and will not enter, into any arrangement or agreement
with respect to the distribution of the Units, except for this Subscription
Agreement.

10. Notice to the Undersigned.

THE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE UNITS
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES



--------------------------------------------------------------------------------

COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE OFFERING MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

THE UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

FOR TEXAS RESIDENTS ONLY: THE SECURITIES OFFERED HEREUNDER HAVE NOT BEEN
REGISTERED UNDER APPLICABLE TEXAS SECURITIES LAWS AND, THEREFORE, ANY PURCHASER
THEREOF MUST BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME BECAUSE THE SECURITIES CANNOT BE RESOLD UNLESS THEY ARE SUBSEQUENTLY
REGISTERED UNDER SUCH SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. FURTHER, PURSUANT TO §109.13 UNDER THE TEXAS SECURITIES ACT, THE
COMPANY IS REQUIRED TO APPRISE PROSPECTIVE INVESTORS OF THE FOLLOWING: A LEGEND
SHALL BE PLACED, UPON ISSUANCE, ON CERTIFICATES REPRESENTING SECURITIES
PURCHASED HEREUNDER, AND ANY PURCHASER HEREUNDER SHALL BE REQUIRED TO SIGN A
WRITTEN AGREEMENT THAT HE WILL NOT SELL THE SUBJECT SECURITIES WITHOUT
REGISTRATION UNDER APPLICABLE SECURITIES LAWS, OR EXEMPTIONS THEREFROM.

THE OFFERING OF THE UNITS IS FURTHER QUALIFIED BY, AND INCORPORATED HEREIN BY
REFERENCE TO, ALL STATE LEGENDS SET FORTH IN THE OFFERING MEMORANDUM DELIVERED
TO THE UNDERSIGNED IN CONNECTION WITH THIS OFFERING.

11. Indemnification. The undersigned agrees to indemnify and hold harmless the
Company and the officers and directors thereof and each other Person, if any,
who controls the Company, within the meaning of Section 15 of the Securities
Act, against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representations or warranty or breach or failure by the undersigned to comply
with any covenant or agreement made by the undersigned herein or in any other
document furnished by the undersigned to the Company in connection with this
transaction.

12. Additional Information. The undersigned hereby acknowledges and agrees that
the Company may make or cause to be made such further inquiry and obtain such
additional information as it may deem appropriate with regard to the suitability
of the undersigned as an investor in the Units.



--------------------------------------------------------------------------------

13. Binding Effect. The undersigned hereby acknowledges and agrees that, except
as provided under applicable state securities laws, the Subscription hereunder
is irrevocable, that the undersigned is not entitled to cancel, terminate or
revoke this Subscription Agreement or any agreements of the undersigned
hereunder and that this Subscription Agreement and such other agreements shall
survive the death or disability of the undersigned and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns. If the undersigned is more than
one person, the obligations of the undersigned hereunder shall be joint and
several and the agreements, representations, warranties and acknowledgments
herein contained shall be deemed to be made by and be binding upon each such
person and his, her or its heirs, executors, administrators, successors, legal
representatives and assigns. This Subscription Agreement shall specifically
inure to the benefit of each officer and director of the Company, irrespective
of the fact that one or more of them are not parties to this Subscription
Agreement.

14. Modification. Neither this Subscription Agreement nor any provisions hereof
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any such waiver, modification,
discharge or termination is sought.

15. Notices. Any notice, demand or other communication that any party hereto may
be required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped, registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.

16. Counterparts. This Subscription Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart. This Subscription Agreement may be executed and delivered via
electronic facsimile transmission with the same force and effect as if it were
executed and delivered by the parties simultaneously in the presence of one
another. 

17. Entire Agreement. This Subscription Agreement, together with the Warrants,
contains the entire agreement of the parties with respect to the subject matter
hereof and there are no representations, covenants or other agreements except as
stated or referred to herein.

18. Severability. Each provision of this Subscription Agreement is intended to
be severable from every other provision, and the invalidity or illegality of any
provision shall not affect the validity or legality of the remaining provisions.

19. Assignability. This Subscription Agreement is not transferable or assignable
by the undersigned.

20. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of laws.

21. Choice of Jurisdiction. The undersigned agrees that any action or proceeding
directly or indirectly relating to or arising out of this Subscription
Agreement, any breach hereof,



--------------------------------------------------------------------------------

or any transaction covered hereby shall be resolved, whether by arbitration or
otherwise, within the State of Georgia. Accordingly, the parties consent and
submit to the jurisdiction of the state courts of the State of Georgia located
within Atlanta, Georgia or the United States federal courts located in the
Northern District of Georgia. The parties further agree that any such relief
whatsoever in connection with this Subscription Agreement shall be commenced by
such party exclusively in the state courts of the State of Georgia located
within Atlanta, Georgia or the United States federal courts located in the
Northern District of Georgia. Each party hereto irrevocably waives the right to
claim as a defense or otherwise that the foregoing jurisdictions are an
inconvenient forum.

22. Reimbursement. If any action or other proceeding is brought for the
enforcement of this Subscription Agreement or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Subscription Agreement, the successful or prevailing party or parties shall
be entitled to recover reasonable attorneys’ fees and other costs incurred in
such action or proceeding in addition to any other relief to which they may be
entitled.

23. Further Assurances. Each of the parties shall execute said documents and
other instruments and take such further actions as maybe reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed on the              day of December, 2016.

 

Signed:     Name:    

 

Units Purchased:     

Aggregate Purchase Price of Units

(Number of Units Purchased x $              per Unit):

  

 

$                    

 

Name(s) in which the Units are to be registered:  

 

Home Address:     

Mailing Address (if different):     

RECEIPT AND ACCEPTANCE:

Galectin Therapeutics, Inc. hereby accepts the above subscription and agrees to
the terms hereof, as of                              , 2016.

 

GALECTIN THERAPEUTICS, INC. By:       Name: Peter Traber, M.D.   Title:
President and Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

GALECTIN THERAPEUTICS, INC.

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock and warrants to purchase common
stock (the “Registrable Securities”) of Galectin Therapeutics, Inc., a Nevada
corporation (the “Company”), understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Subscription Agreement between the undersigned and the company (the
“Subscription Agreement”) to which this document is annexed. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Subscription Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

 

  (a)   Full Legal Name of Selling Stockholder    

     

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:    

     

 

Investor Questionnaire   1  



--------------------------------------------------------------------------------

  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):    

     

2. Address for Notices to Selling Stockholder:

 

 

 

 

 

 

 

Telephone:    

Fax:    

Contact Person:    

3. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ☐            No  ☐

 

  (b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ☐            No  ☐

 

  Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ☐            No  ☐

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ☐            No  ☐

 

  Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Investor Questionnaire   2  



--------------------------------------------------------------------------------

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

 

  (a)   Type and Amount of other securities beneficially owned by the Selling
Stockholder:    

     

   

     

5. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

  State any exceptions here:    

     

   

     

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

Investor Questionnaire   3  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:         Beneficial Owner:    

      By:             Name:         Title:

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

 

Investor Questionnaire   4  



--------------------------------------------------------------------------------

ANNEX B

Accredited Investor Questionnaire

ALL INFORMATION FURNISHED IS FOR THE SOLE USE OF GALECTIN THERAPEUTICS, INC.
(THE “COMPANY”) AND ITS COUNSEL AND WILL BE HELD IN CONFIDENCE BY THE COMPANY
AND ITS COUNSEL, EXCEPT THAT THIS QUESTIONNAIRE MAY BE FURNISHED TO SUCH PARTIES
AS THE COMPANY AND COUNSEL DEEM NECESSARY TO ESTABLISH COMPLIANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR TO THE EXTENT REQUIRED BY LAW.

Regulation D of the Securities Act of 1933, as amended (the “1933 Act”) may
require, among other things, that prior to making a sale of its membership
interest, the Company has reasonable grounds to believe, and shall believe after
reasonable inquiry, that the offeree is an “accredited investor” (as defined).
In order to obtain the facts needed to determine whether an offeree is an
accredited investor (the “Investor”), it is necessary for the offeree to
complete this Confidential Investor Questionnaire. The form should be completed,
signed, dated, and returned to the Company.

* * * * * * * * * * * *

 

Investor Questionnaire   1  



--------------------------------------------------------------------------------

Answer all questions. Write “N/A” if not applicable.

 

I. PLEASE PROVIDE THE FOLLOWING INFORMATION.

 

  A.   (1)   Name of Investor:    

     

    (2)   If Investor is a corporation, partnership, trust or other entity,
number of equity owners:    

     

    (3)   If Investor is a corporation, partnership, trust or other entity,
state the name of the individual(s) making the investment decision on behalf of
the entity:    

     

   

     

  B.   Investor’s Address:

 

 

     

   

     

   

     

   

     

 

 

  C. Telephone Number:        (      )                                          

 

  D. Taxpayer Identification Number/Social Security Number of Investor:
                    

 

  E. Date of organization or incorporation (if applicable):
                                             

 

II. THE FOLLOWING INFORMATION IS TO BE PROVIDED SO THAT THE COMPANY CAN
DETERMINE IF THE PURCHASER IS AN ACCREDITED INVESTOR.

IN COMPLETING THIS SECTION II, PLEASE CAREFULLY READ THE DEFINITIONS PROVIDED IN
THE FOOTNOTES BELOW.

 

  A. FINANCIAL CONDITION AND EXPERIENCE OF INDIVIDUAL INVESTORS:

(ENTITY INVESTORS SHOULD SKIP THIS SECTION A AND COMPLETE SECTION B INSTEAD)

I represent and warrant to the Company, as follows:

I am an “accredited investor” as defined in Rule 501 of Regulation D promulgated
under the 1933 Act. My qualification is based on the following. (Each
“accredited investor” must initial the appropriate item or items):

 

Investor Questionnaire   2  



--------------------------------------------------------------------------------

                        1. A director or executive officer1 of the Company.

 

                        2. A natural person whose individual net worth2, or
joint net worth with that person’s spouse, at the time of his purchase exceeds
$1,000,000.

 

                        3. A natural person who had an individual income3 (not
including income of spouse) in excess of $200,000 in each of the two most recent
years (2014 and 2015) or joint income with that person’s spouse in excess of
$300,000 in each of those years and who reasonably expects to reach the same
income level in the current year (2016).

IF NONE OF THE PRECEDING APPLY TO YOU, PLEASE INITIAL HERE:                 

 

  B. AUTHORITY AND FINANCIAL CONDITION OF ENTITY INVESTORS.

THE REQUESTED FINANCIAL INFORMATION SHOULD BE FURNISHED WITH RESPECT TO THE
ENTITY INVESTOR, AND NOT WITH RESPECT TO THE OWNERS OF THE BENEFICIAL INTERESTS
THEREIN AS INDICATED.

GRANTOR TRUST SUBSCRIBERS: IF THE INVESTOR IS A GRANTOR TRUST, THAT IS A TRUST
AMENDABLE AND REVOCABLE BY THE GRANTOR AT ANY TIME, PLEASE COMPLETE THIS SECTION
WITH RESPECT TO THE TRUST AND ITS ASSETS ALONE. PLEASE ALSO COMPLY WITH SECTION
A WITH RESPECT TO THE GRANTOR INCLUDING THE ASSETS HELD IN THE TRUST.

The undersigned, as an authorized representative of the Investor, represents and
warrants to the Company, as follows:

The Investor is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the 1933 Act. The Investor’s qualification is based on the
following.

 

 

 

 

1 The term “executive officer” means the president, any vice president in charge
of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy making
function, or any other person who performs similar policy making functions for
the Company.

2 The term “net worth” means total assets (excluding the value of the investor’s
primary residence) less total liabilities (including, however, the amount that
the mortgages and other indebtedness secured by the primary residence exceed the
fair market value of the primary residence).

3 The term “income” for these purposes means gross income (reported on the
Federal tax return) increased by adding back any deduction taken for long term
capital gains under section 1202 of the Internal Revenue Code of 1986, as
amended (the “Code”), and deduction for depletion under Sections 611 et seq. of
the Code, any exclusion for interest under Section 103 of the Code, and any
losses of a partnership allocated to the individual limited partner as reported
on Schedule E of Form 1040.

 

Investor Questionnaire   3  



--------------------------------------------------------------------------------

Indicate whether the Investor is any of the following types of entity (initial
any applicable category):

 

                        1. A bank as defined in Section 3(a)(2) of the 1933 Act
whether acting in its own or fiduciary capacity.

 

                        2. A savings and loan association or other institution
as defined in Section 3(a)(5)(A) of the 1933 Act whether acting in its own or
fiduciary capacity.

 

                        3. A broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934.

 

                        4. An insurance company as defined in Section 2(13) of
the 1933 Act.

 

                        5. An investment company registered under the Investment
Company Act of 1940.

 

                        6. A business development company4 as defined in
Section 2(a)(48) of the Investment Company Act of 1940.

 

                        7. A Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958.

 

                        8. A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its Investors, if such plan has total
assets in excess of $5,000,000.

 

                        9. An Investor benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (“ERISA”), (a) if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or (b) if the Investor benefit plan has total
assets in excess of $5,000,000, or (c) if it is a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 

                        10. A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.5

 

 

 

4 The term “business development company” means a closed-end company, operated
for the purpose of investing in securities described in Section 55(a)(1)-(3) of
such Act, that makes available “significant managerial assistance” with respect
to the issuers of such securities and has elected to be regulated pursuant to
Sections 55-65 of such Act as a business development company.

5 A company which is a business development company but which need not be
closed-end and need not elect to be subject to regulation under Sections 55-65
of the Investment Company Act of 1940.

 

Investor Questionnaire   4  



--------------------------------------------------------------------------------

                        11. An organization described in Section 501(c)(3) of
the Code, with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the securities offered.

 

                        12. A corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.

 

                        13. A trust with total assets in excess of $5,000,000
not formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the 1933 Act.

 

                        14. A corporation, partnership, unincorporated
association or other similar entity, where each owner of an equity interest in
the entity satisfies the suitability requirements of Section II.A, paragraphs 2
or 3 or any of paragraphs 1-13 of this Section II.B.

IF NONE OF THE PRECEDING APPLY TO YOU, PLEASE INITIAL HERE:                 

 

Investor Questionnaire   5  



--------------------------------------------------------------------------------

SIGNATURE

The undersigned hereby represents to the Company that (a) the information
contained herein is complete and accurate and may be relied upon by the Company,
(b) the Company will be notified by the undersigned of any material adverse
change in any of the information contained herein occurring prior to a purchase
of any securities in the Company.

 

IF AN ENTITY:     IF AN INDIVIDUAL(S):

     

   

     

(Print Entity Name)     Print Name:           Date:  

     

By:           Print Name:           Its:         Print Name:     Date:        
Date:    

 

Investor Questionnaire   6  